Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of February 21, 2020
is entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (the “Company”) and Laura Doerre (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive desire that Executive serve as Executive Vice
President and General Counsel of the Company on the terms set forth in this
Agreement and to confirm the terms and conditions of such employment by entering
into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

1. Term of Employment.  The term of Executive’s employment by the Company
pursuant to this Agreement shall commence on March 9, 2020 (the “Effective
Date”) and shall terminate in accordance with Section 4 hereof (such term, the
“Term”).

2. Position, Duties and Location.

(a) Position and Duties.  Executive shall serve as the Executive Vice President
and General Counsel of the Company.  During the Term, Executive shall have the
duties and responsibilities for the position(s) then held by Executive that are
commensurate with those held by similarly situated executives at similarly
situated companies of similar size, and such other duties and responsibilities
assigned by the Chief Executive Officer that are reasonably consistent with
Executive’s position.  Executive shall report to the Chief Executive Officer.

(b) Attention and Time.  Executive shall devote substantially all Executive’s
business attention and time to Executive’s duties hereunder and shall use
Executive’s reasonable best efforts to carry out such duties faithfully and
efficiently.  During the Term, it shall not be a violation of this Agreement for
Executive to (i) serve on industry, trade, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; or (iii)
manage personal investments, as long as such activities do not materially
interfere with the performance of Executive’s duties and responsibilities as
described herein.  Executive shall be permitted to serve on for-profit corporate
boards of directors if approved in advance by the Board.  Notwithstanding the
foregoing, Executive shall use Executive’s best efforts to resign from any
outside positions consistent with Executive’s obligations with respect to such
position if the Board determines in good faith that such activities interfere in
any material respect with the performance of Executive’s duties and
responsibilities for the Company.

(c) Location.  Executive’s principal place of employment shall be located at the
Company’s offices in Grand Prairie, Texas, but Executive shall be required to
travel to and render services at other Company locations, as may reasonably be
required by Executive’s duties hereunder.








3. Compensation.

(a) Base Salary.  Executive shall receive a base salary (as applicable, the
“Base Salary”) at an annual rate of $540,000.  Executive’s Base Salary shall be
reviewed by the Company in 2021 and at least annually thereafter for
increase.  Base Salary shall be paid at such times and in such manner as the
Company customarily pays the base salaries of its employees.  In the event that
Executive’s Base Salary is increased by the Board in its discretion at any time
during the Term, such increased amount shall thereafter constitute the Base
Salary.

(b) Bonus.  During the Term, Executive shall have a target bonus opportunity
(“Target Bonus”) of 75% of Base Salary.  Notwithstanding the foregoing, for the
2020 performance year, Executive’s Target Bonus shall be pro-rated for the
portion of the 2020 calendar year this Agreement is in effect. Any annual bonus
payable to Executive shall be paid during the calendar year following the
calendar year performance year and no later than five days following the filing
of the Company’s Form 10-K for the performance year (or, if the Company is not
required to or does not file a Form 10-K, no later than five days following the
completion of the audit of the applicable performance year).   In addition,
Executive shall receive a signing bonus of $75,000 which shall be paid no later
than March 31, 2020.    If because Executive is not employed by JELD-WEN
Holdings, Inc. or any of its affiliates (“Prior Employer”) on the March 2020
payment date of bonuses for 2019 performance, Executive does not receive the
bonus of $255,000 committed to her for her 2019 performance, the Company shall
pay to Executive the excess of $255,000 over the bonus amount paid by her Prior
Employer for her 2019 performance and any amount paid in substitution
therefor.   Such make-up bonus described in the preceding sentence shall be paid
no later than March 31, 2020 (subject to recoupment by the Company if the Prior
Employer makes such bonus payment after the calculation and payment of such
make-up bonus).  

(c) Equity Awards.  On the Effective Date, Executive shall be granted restricted
stock units in accordance with the agreement attached as Exhibit A.  In
addition, Executive shall receive under the Company’s Long-Term Incentive Plan
at the same time in 2020 as other executives and employees receive their 2020
equity awards the following equity awards: (i) restricted stock units with
three-year annual pro rata vesting from the grant date with the number of shares
of common stock underlying such restricted stock units determined by dividing
$400,000 by the closing price of a share of the Company’s common stock on the
grant date (with such quotient if other than a whole number, rounded up to the
next higher whole number) and (ii) performance-based restricted stock units
which may be earned based on Company performance through 2023, with the target
number of shares of common stock underlying such performance-based restricted
stock units determined by dividing $400,000 by the closing price of a share of
the Company’s common stock on the grant date (with such quotient if other than a
whole number, rounded up to the next higher whole number).  Notwithstanding the
foregoing, the equity awards in this Section 3(c) shall be subject to the
approval of the Compensation Committee of the Board of Directors of the Company.

(d) Other Compensation and Benefits.  During the Term, Executive shall be
entitled to participate in or receive benefits under any employee benefit
programs of the Company (including life, health and disability programs) that
are made available generally to executive officers of the Company to the extent
that Executive complies with the conditions attendant with coverage under such
plans or arrangements.  Nothing contained herein shall be construed to

2

 




prevent the Company from modifying or terminating any plan or arrangement
(excluding, as it relates to Executive, the annual bonus program described in
Section 3(b), the equity awards described in Section 3(c) and expense
reimbursements described in Section 3(e)).  Notwithstanding the foregoing,
Executive shall be entitled to four weeks of paid vacation per calendar year.

(e) Expenses.  The Company shall promptly reimburse Executive in accordance with
applicable Company policy for all reasonable expenses that Executive incurs
during Executive’s employment with the Company in carrying out Executive’s
duties under this Agreement.  In addition, Executive shall be entitled to
relocation benefits pursuant to the Company’s relocation policy for Executive
Vice Presidents.

4. Termination of Employment.  Executive’s employment shall terminate
automatically upon Executive’s death or Disability.  The Company may terminate
Executive’s employment for Cause or without Cause.  Executive may terminate
Executive’s employment with or without Good Reason.  Upon termination of
Executive’s employment for any reason, the Company shall pay Executive within 10
business days of Executive’s Date of Termination (except with respect to
reimbursements described in clause (D), which shall be paid within 20 business
days of Executive’s Date of Termination):  (A) unpaid Base Salary through the
Date of Termination, (B) any earned but unpaid bonus for the prior fiscal year,
(C) any benefits due to Executive under any employee benefit plan of the Company
and any payments due to Executive under the terms of any Company program,
arrangement or agreement, including insurance policies but excluding any
severance program or policy and (D) any expenses owed to Executive, provided
Executive properly submits documentation therefor in accordance with applicable
Company policy within 10 business days after the Date of Termination ((A), (B),
(C) and (D) collectively, the “Accrued Amounts”).

(a) Death; Disability; Termination For Cause; Termination without Good
Reason.  Upon a termination of Executive’s employment (i) due to Executive’s
death or Disability, or (ii) by the Company for Cause or by Executive without
Good Reason, Executive (or, in the case of Executive’s death, Executive’s estate
and/or beneficiaries) shall be entitled to Executive’s Accrued Amounts and
Executive shall have no further right or entitlement under this Agreement to
payments arising from termination of Executive’s employment due to death or
Disability, by the Company for Cause or by Executive without Good Reason.  If
Executive’s employment is terminated prior to March 9, 2021 by the Company for
Cause or by Executive without Good Reason, the Executive shall be required to
pay to the Company the $75,000 signing bonus described in Section 3(b).  In
addition, in the event of the termination of Executive’s employment due to death
or Disability, Executive (or Executive’s estate) shall be entitled to (i) a pro
rata portion (based on the number of days during the applicable performance year
Executive was employed by the Company) of the annual bonus that would otherwise
have been paid to Executive if Executive’s employment had not so terminated (a
“Pro Rata Bonus”), payable at the time described in Section 3(b) and (ii)
immediate vesting of all time-vested options, stock appreciation rights,
restricted stock, restricted stock units and other time-vested equity-based
incentive awards then held by Executive (excluding any performance-based awards)
(collectively, “Equity Awards”), with all outstanding options and stock
appreciation rights remaining exercisable for the shorter of their originally
scheduled respective terms and one year following Executive’s Date of
Termination.  Moreover, in the event of the termination of Executive’s
employment due to Disability, Executive shall be entitled to payment of an
amount equal to the product of one (1) and the sum of Executive’s

3

 




Base Salary and Target Bonus for the year of termination, such amount to be paid
in a lump sum as soon as practicable after the Date of Termination but no later
than the earliest time permitted under Section 4(d) and Section 19.

(b) Termination Without Cause or for Good Reason Not Related to a Change in
Control.  In the event that, during the Term, the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason other than as set forth in Section 4(c), Executive shall be entitled to
the Accrued Amounts and, subject to Executive’s compliance with Sections 5, 6
and 7, the following payments and benefits in lieu of any payments or benefits
under any severance program or policy of the Company or its Affiliates:

(A) payment of a Pro Rata Bonus, payable at the time described in Section 3(b);

(B) payment of an amount equal to the product of one (1) and the sum of (X)
Executive’s Base Salary (excluding any reductions thereto that serve as the
basis for a termination for Good Reason) and (Y) Target Bonus for the year of
termination, such amount to be paid in a lump sum as soon as practicable after
the Date of Termination but no later than the earliest time permitted under
Section 4(d) and Section 19;

(C) at the Company’s election either (X) subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of three
(3) months commencing on the Date of Termination or until Executive receives
comparable coverage from a subsequent employer for Executive (and Executive’s
eligible dependents, if any) under the Company’s health plans on the same basis
as such coverage is made available to executives employed by the Company
(including, without limitation, co-pays, deductibles and other required payments
and limitations) with the Company paying the applicable COBRA premium in excess
of the amount paid by active employees for such coverage or otherwise providing
such coverage to Executive for the amount paid by active employees for such
coverage and Executive’s qualifying event for purposes of COBRA shall be treated
as occurring at the Date of Termination or (Y) a cash lump sum payment equal to
(i) three (3) multiplied by (ii) the excess of the monthly applicable COBRA
premium as of Executive’s Date of Termination for health care coverage Executive
(and Executive’s eligible dependents, if any) had from the Company immediately
prior to Executive’s Date of Termination over the monthly dollar amount
Executive would have paid to the Company for such health care coverage if
Executive remained employed for the three (3) month period commencing on the
Date of Termination;

(D) immediate vesting of the unvested Equity Awards that are scheduled to vest
in the twelve (12) month period following Executive’s Date of Termination, with
all vested options and stock appreciation rights remaining exercisable for the
shorter of their originally scheduled respective terms and one year following
Executive’s Date of Termination; and

(E) executive outplacement services as reasonably determined by the Company.



4

 




(c) Termination Without Cause or for Good Reason Related to a Change in
Control.  In the event that, during the Term on or within two years after or in
anticipation of a Change in Control, the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason other than as set forth in Section 4(b), Executive shall be entitled to
the Accrued Amounts and, subject to Executive’s compliance with Sections 5, 6
and 7, the following payments and benefits in lieu of any payments or benefits
under any severance program or policy of the Company or its Affiliates:

(A) payment of a Pro Rata Bonus, payable at the time described in Section 3(b);

(B) payment of an amount equal to the product of two (2) and the sum of (X)
Executive’s Base Salary (excluding any reductions thereto that serve as the
basis for a termination for Good Reason) and (Y) Target Bonus for the year of
termination, such amount to be paid in a lump sum as soon as practicable after
the Date of Termination but no later than the earliest time permitted under
Section 4(d) and Section 19;

(C) at the Company’s election, either (X) subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of three
(3) months commencing on the Date of Termination or until Executive receives
comparable coverage from a subsequent employer for Executive (and Executive’s
eligible dependents, if any) under the Company’s health plans on the same basis
as such coverage is made available to executives employed by the Company
(including, without limitation, co-pays, deductibles and other required payments
and limitations) with the Company paying the applicable COBRA premium in excess
of the amount paid by active employees for such coverage or otherwise providing
such coverage to Executive for the amount paid by active employees for such
coverage and Executive’s qualifying event for purposes of COBRA shall be treated
as occurring at the Date of Termination or (Y) a cash lump sum payment equal to
(i) three (3) multiplied by (ii) the excess of the monthly applicable COBRA
premium as of Executive’s Date of Termination for health care coverage Executive
(and Executive’s eligible dependents, if any) had from the Company immediately
prior to Executive’s Date of Termination over the monthly dollar amount
Executive would have paid to the Company for such health care coverage if
Executive remained employed for the three (3) month period commencing on the
Date of Termination;

(D) all of the Equity Awards shall fully vest; and

(E) executive outplacement services as reasonably determined by the Company.

(d) Release.  As a condition to receiving the payments and benefits set forth in
Section 4(b) or Section 4(c), Executive shall be required, within 60 days of
Executive’s Date of Termination (including, without limitation, a Date of
Termination that occurs after the expiration of the Term), to execute, deliver
and not revoke (with any applicable revocation period having expired) a general
release of claims in a form attached hereto as Exhibit A.  To the extent
required by Section 19, any payments or benefits that would otherwise have been
made during such 60-day

5

 




period shall not be made and shall be accumulated and paid in a single lump sum
on the expiration of such 60-day period.

(e) Full Discharge.  The amounts payable to Executive under this Section
following termination of Executive’s employment shall be in full and complete
satisfaction of Executive’s rights under this Agreement and any other claims
Executive may have in respect of Executive’s employment by the Company or any of
its subsidiaries, and Executive acknowledges that such amounts are fair and
reasonable, and Executive’s sole and exclusive remedy, in lieu of all other
remedies at law or in equity, with respect to the termination of Executive’s
employment hereunder or breach of this Agreement.  Nothing contained in this
sub-section shall serve as a bar to any claim that would not have been released
if Executive executed the release attached as Exhibit A upon Executive’s Date of
Termination, whether or not such release is required to be executed in
connection with such termination.

(f) Definitions.  For purposes of this Agreement, the following definitions
shall apply:

(i) “Affiliate” shall mean a person or other entity that directly or indirectly
controls, is controlled by, or is under common control with the Company.

(ii) “Board” shall mean the Board of Directors of the Company.  The duties and
responsibilities of the Board hereunder may be exercised by a committee of the
Board, which shall be considered to be the “Board” for purposes hereof.

(iii) “Cause” shall mean:  (A) Executive’s continued failure (except where due
to physical or mental incapacity) to endeavor in good faith to substantially
perform Executive’s duties hereunder after written notice from the Company
requesting such performance and specifying Executive’s alleged non-compliance;
(B) Executive’s material malfeasance or gross neglect in the performance of
Executive’s duties hereunder; (C) Executive’s conviction of, or plea of guilty
or nolo contendere to, a misdemeanor involving moral turpitude or a felony; (D)
the commission by Executive of an act of fraud or embezzlement against the
Company or any Affiliate constituting a crime; (E) Executive’s material breach
of any material provision of this Agreement (as determined in good faith by the
Board) that is not remedied within fifteen (15) days after (I) written notice
from the Company specifying such breach and (II) the opportunity to appear
before the Board; (F) Executive’s material violation of a material Company
policy that causes demonstrable damage to the Company, which damage is not
insignificant; (G) Executive’s continued failure to cooperate in any audit or
investigation involving the Company or its Affiliates or its or their financial
statements or business practices that is not remedied within fifteen (15) days
of written notice from the Company specifying such failure; or (H) Executive’s
actual gross misconduct that the Board determines in good faith adversely and
materially affects the business or reputation of the Company and its
Subsidiaries taken as a whole; provided that in any dispute pursuant to Section
10 regarding whether “Cause” exists under this clause (H), the arbitrator shall
make a de novo review of whether Executive’s actual gross misconduct adversely
and materially affected the business or reputation of the Company and its
Subsidiaries taken as a whole, it being understood that Executive’s termination
shall be determined by the arbitrator to have been by the Company

6

 




without Cause under this clause (H) if either (a) Executive did not actually
engage in gross misconduct or (b) such gross misconduct did not in fact have an
adverse and material effect on the business or reputation of the Company and its
Subsidiaries taken as a whole

(iv) “Change in Control” shall mean:  (A) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding (x) any employee benefit plan of the Company, (y)
any Permitted Holder or (z) any acquisitions pursuant to a transaction described
in clause (D) below, that does not constitute a Change in Control), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only through the passage of time),
directly or indirectly, of more than thirty-five percent (35%) of the voting
stock of the Company; (B) at any time, the Continuing Directors (as defined
below) cease for any reason to constitute at least a majority of the Board; (C)
a direct or indirect sale or other transfer of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, or (D)
consummation of any merger, consolidation or like business combination or
reorganization of the Company that results in the voting securities of the
Company outstanding immediately prior to the consummation of such merger,
consolidation or like business combination or reorganization not representing
(either by remaining outstanding or by being converted into voting securities of
the applicable surviving or other entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company (or its successor)
(or the ultimate parent company thereof) outstanding immediately after such
merger, consolidation or like business combination or reorganization.  Only one
(1) Change in Control may occur during the Term.

(v) “Continuing Directors” shall mean, as of any date of determination, any
member of the Board who (i) was a member of the Board on the date of this
Agreement or (ii) was nominated for election or elected to the Board with the
approval of a majority of the Continuing Directors who were members of the Board
at the time of such nomination or election.

(vi) “Date of Termination” / “Notice of Termination.”  Any termination of
Executive’s employment by the Company or by Executive under this Section 4
(other than termination due to death) shall be communicated by a written notice
to the other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and specifying a “Date of
Termination” (a “Notice of Termination”) which, if submitted by Executive, shall
be at least thirty (30) days following the date of such notice.  A Notice of
Termination submitted by the Company may provide for a “Date of Termination” on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion not to exceed thirty (30) days
following the date of such notice.  The failure by Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company
thereafter from asserting such fact or circumstance

7

 




within a period of six months from the Date of Termination in order to enforce
Executive’s or the Company’s otherwise applicable rights hereunder.

(vii) “Disability” shall mean the Executive’s inability due to a mental or
physical impairment to substantially perform Executive’s duties for the Company
for 90 consecutive days or 180 days in any two-year period.

(viii) “Good Reason” shall mean the occurrence, without Executive’s express
written consent, of:  (A) a material diminution in Executive’s employment
duties, responsibilities or authority, or the assignment to Executive of duties
that are materially inconsistent with Executive’s position; (B) any reduction in
Base Salary or any reduction in Executive’s Target Bonus (as expressed as a
percentage of Base Salary); or (C) any material breach by the Company of Section
3 or Section 9 of this Agreement; provided that Executive may terminate for Good
Reason only if (I) within 90 days of the date Executive has actual knowledge of
the occurrence of an event of Good Reason, Executive provides written notice of
the Company specifying such event, (II) the Company does not cure such event
within 10 business days of such notice if the event is nonpayment of an amount
due to Executive or within 60 days of such notice for other events and (III)
Executive terminates Executive’s employment within 30 business days of the end
of such cure period.

(ix) “Permitted Holders” shall mean each person or entity (and any affiliate of
such person) beneficially owning more than 10% of the Company’s voting stock on
the Effective Date.

(x) “Subsidiary” of the Company shall mean any corporation of which the Company
owns, directly or indirectly, more than fifty percent (50%) of the voting stock.

(g) Other Positions.  Executive shall immediately resign, and shall be deemed to
have immediately resigned without the requirement of any additional action, from
any and all position Executive holds with the Company and its Affiliates on
Executive’s Date of Termination.

(h) Breach of Payment Obligation.  If the Company fails (other than pursuant to
Section 18) to pay any amount due to Executive (or Executive’s estate) pursuant
to this Section 4 as a result of Executive’s termination of employment within
the fifteen (15) day period following written notice by Executive (it being
understood and agreed that such notice may not be given until any such material
payment has not been paid for at least 15 days following its scheduled payment
date), the restrictions imposed by Section 7(a)(i) and (ii) shall immediately
terminate.

5. Confidentiality of Trade Secrets and Business Information.  Executive agrees
that Executive shall not, at any time during Executive’s employment with the
Company or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any Subsidiary of the Company
(collectively, “Confidential Information”), obtained by Executive during the
course of such employment, except for (i) disclosures and uses required in the
course of such employment or with the written permission of the Company, (ii)
disclosures with respect to any litigation, arbitration or mediation involving
this Agreement, including but not limited to, the enforcement of Executive’s
rights under this Agreement, or (iii) as may be required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee

8

 




thereof) with apparent jurisdiction to order such disclosure; provided that, if,
in any circumstance described in clause (iii), Executive receives notice that
any third party shall seek to compel Executive by process of law to disclose any
Confidential Information, Executive shall promptly notify the Company and
provide reasonable cooperation to the Company (at the Company’s sole expense) in
seeking a protective order against such disclosure.  Notwithstanding the
foregoing, “Confidential Information” shall not include information that is or
becomes publicly known outside the Company or any of its subsidiaries other than
due to a breach of Executive’s obligations under this paragraph.

6. Return of Information.  Executive agrees that at the time of any termination
of Executive’s employment with the Company or expiration of the Term, whether at
the instance of Executive or the Company, and regardless of the reasons
therefore, Executive shall deliver to the Company (at the Company’s expense),
any and all notes, files, memoranda, papers and, in general, any and all
physical (including electronic) matter containing Confidential Information that
are in Executive’s possession or under Executive’s control, except as otherwise
consented in writing by the Company at the time of such termination.  The
foregoing shall not prevent Executive from retaining copies of personal diaries,
personal notes, personal address books, personal calendars, and any other
personal information (including, without limitation, information relating to
Executive’s compensation), but only to the extent such copies do not contain any
Confidential Information other than that which relates directly to Executive,
including Executive’s compensation.

7. Noncompetition, Noninterference, Nondisparagement and Cooperation.

(a) General.  In consideration for the compensation payable to Executive under
this Agreement, Executive agrees that Executive shall not, other than in
carrying out Executive’s duties hereunder, directly or indirectly, do any of the
following (i) during Executive’s employment with the Company and its
Subsidiaries and for a period of one (1) year after any termination of such
employment, render services in any capacity (including as an employee, director,
member, consultant, partner, investor or independent contractor) to a
Competitor, (ii) during Executive’s employment with the Company and its
Subsidiaries and for a period of one (1) year after any termination of such
employment, attempt to, or assist any other person in attempting to, employ,
engage, retain or partner with, any person who is then, or at any time during
the ninety (90) day-period prior thereto was, a director, officer or other
executive of the Company or a Subsidiary, or encourage any such person or any
consultant, agent or independent contractor of the Company or any Subsidiary to
terminate or adversely alter or modify such relationship with the Company or any
Subsidiary, provided that this section (ii) shall not be violated by general
advertising, general internet postings or other general solicitation in the
ordinary course not specifically targeted at such persons, nor (iii) during
Executive’s employment with the Company and its Subsidiaries and for a period of
one (1) year after any termination of employment, solicit any then current
customer (excluding any patrons of the Company’s amusement parks) or business
partner of the Company or any Subsidiary to terminate, alter or modify its
relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of its customers or
business partners.  During the Term and for one (1) year thereafter, Executive
agrees not to make any public statement that is intended to or would reasonably
be expected to disparage the Company, its Affiliates or its or their directors,
officers, employees, businesses or products other than as required in the good
faith discharge of Executive’s duties hereunder.  During the Term and

9

 




for one (1) year thereafter, the Company (including directors and officers of
the Company in their capacity as such) agrees that it shall not make any public
statement that is intended to or would reasonably be expected to disparage
Executive.  At the request of Executive, the Company shall direct its directors
and officers to not make any statements that would violate this Section 7(a) if
they were made by the Company and shall use its commercially reasonable efforts
to enforce such direction.  Notwithstanding the foregoing, nothing in this
Section shall prevent any person from (A) responding publicly to any incorrect,
disparaging or derogatory public statement made by or on behalf of the other
party to the extent reasonably necessary to correct or refute such public
statement or (B) making any truthful statement to the extent required by
law.  Nothing in this Agreement is intended to or will be used in any way to
limit Executive’s rights to communicate with a government agency, as provided
for, protected under or warranted by applicable law.

(b) Cooperation.  Executive agrees to cooperate, in a reasonable manner and at
the expense of the Company, with the Company and its attorneys, both during and
after the termination of Executive’s employment, in connection with any
litigation or other proceeding arising out of or relating to matters in which
Executive was involved prior to the termination of Executive’s employment so
long as such cooperation does not materially interfere with Executive’s
employment or consulting.  In the event that such cooperation is required after
the termination of the Executive’s employment with the Company and its
Subsidiaries, the Company shall pay the Executive out-of-pocket expenses
approved in advance by the Company after presentation by the Executive of
reasonable documentation related thereto.

(c) Definition.  For purposes of this Agreement, “Competitor” shall mean any
business or enterprise in the theme park business, which shall include, without
limitation, amusement and water parks.  Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
material services in respect of the theme park business and does not have
material direct or indirect managerial or oversight responsibility or authority
for the theme park business.  Nothing contained herein shall prevent Executive
from acquiring, solely as an investment, any publicly-traded securities of any
person so long as Executive remains a passive investor in such person and does
not own more than one percent (1%) of the outstanding securities thereof.

8. Enforcement.  Executive acknowledges and agrees that:  (i) the purpose of the
covenants set forth in Sections 5 through 7 above (the “Restrictive Covenants”)
is to protect the goodwill, trade secrets and other confidential information of
the Company; (ii) because of the nature of the business in which the Company is
engaged and because of the nature of the Confidential Information to which
Executive has access, it would be impractical and excessively difficult to
determine the actual damages of the Company in the event Executive breached any
such covenants; and (iii) remedies at law (such as monetary damages) for any
breach of Executive’s obligations under the Restrictive Covenants would be
inadequate.  Executive therefore agrees and consents that if Executive commits
any breach of a Restrictive Covenant, the Company shall have the right (in
addition to, and not in lieu of, any other right or remedy that may be available
to it) to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage.  If any portion of the Restrictive
Covenants is hereafter determined to be invalid or unenforceable in any respect,
such determination shall not affect the remainder thereof, which shall be given
the

10

 




maximum effect possible and shall be fully enforced, without regard to the
invalid portions.  In particular, without limiting the generality of the
foregoing, if the covenants set forth in Section 7 are found by a court or an
arbitrator to be unreasonable, Executive and the Company agree that the maximum
period, scope or geographical area that is found to be reasonable shall be
substituted for the stated period, scope or area, and that the court or
arbitrator shall revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law.  If any of the Restrictive Covenants
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.

9. Indemnification.

(a) The Company agrees that if Executive is made a party to, is threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative, excluding
any action instituted by Executive, any action related to any actual violation
of Section 16 of the Exchange Act by Executive or any action brought by the
Company for compensation or damages related to Executive’s breach of this
Agreement (a “Proceeding”), by reason of the fact that Executive was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing Executive’s rights to indemnification or contribution)
incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even though Executive has ceased
to be a director, officer, member, employee, consultant or agent of the Company
or other entity and shall inure to the benefit of Executive’s heirs, executors
and administrators.  The Company shall reimburse Executive for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
Executive in connection with any Proceeding within twenty (20) business days
after receipt by the Company of a written request for such reimbursement and
appropriate documentation associated with these expenses.  Such request shall
include an undertaking by Executive to repay the amount of such advance if it
shall ultimately be determined that Executive is not entitled to be indemnified
against such costs and expenses; provided that the amount of such obligation to
repay shall be limited to the after-tax amount of any such advance except to the
extent Executive is able to offset such taxes incurred on the advance by the tax
benefit, if any, attributable to a deduction for repayment.

(b) Neither the failure of the Company (including its board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by Executive under
Section 9(a) above that indemnification of Executive is proper because Executive
has met the applicable standard of

11

 




conduct, nor a determination by the Company (including its board, independent
legal counsel or stockholders) that Executive has not met such applicable
standard of conduct, shall create a presumption or inference that Executive has
not met the applicable standard of conduct.

(c) The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to Executive than the coverage the Company
provides other similarly-situated executives for six years after Executive’s
Date of Termination or such longer statute of limitation period.

(d) Nothing in this Section 9 shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses, Executive would otherwise
have under the Company’s certificate of incorporation or by-laws or under
applicable law.

10. Arbitration.  Subject to Section 8, in the event that any dispute arises
between the Company and Executive regarding or relating to this Agreement and/or
any aspect of Executive’s employment relationship with the Company, the parties
consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in Dallas, Texas.  The parties hereby consent to the entry of
judgment upon award rendered by the arbitrator in any court of competent
jurisdiction.  Notwithstanding the foregoing, however, should adequate grounds
exist for seeking immediate injunctive or immediate equitable relief, any party
may seek and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of New York for
purposes of seeking such injunctive or equitable relief as set forth
above.  Out-of-pocket costs and expense reasonably incurred by Executive in
connection with such arbitration (including attorneys’ fees) shall be paid by
the Company with respect to each claim on which the arbitrator determines
Executive prevails.

11. Mutual Representations.

(a) Executive acknowledges that before signing this Agreement, Executive was
given the opportunity to read it, evaluate it and discuss it with Executive’s
personal advisors.  Executive further acknowledges that the Company has not
provided Executive with any legal advice regarding this Agreement.

(b) Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) shall not
constitute a default under, or conflict with, any agreement or other instrument
to which Executive is a party or by which Executive is bound and (ii) as to
Executive’s execution and delivery of this Agreement do not require the consent
of any other person.

(c) The Company represents and warrants to Executive that (i) the execution,
delivery and performance of this Agreement by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the person signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the parties, it
shall be a valid and binding

12

 




obligation of the Company enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

(d) Each party hereto represents and warrants to the other that this Agreement
constitutes the valid and binding obligations of such party enforceable against
such party in accordance with its terms.

12. Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when delivered (i)
personally, (ii) by registered or certified mail, postage prepaid with return
receipt requested, (iii) by facsimile with evidence of completed transmission,
or (iv) delivered by overnight courier to the party concerned at the address
indicated below or to such changed address as such party may subsequently give
such notice of:

If to the Company:      Six Flags Entertainment Corporation.

924 Avenue J East
Grand Prairie, Texas 75050
Phone:  (972) 595-5000

Attention:                    Senior Vice President, Human Resources
Fax:  (972) 595-5175

If to Executive:           At the Executive’s last residence shown
on the records of the Company

13. Assignment and Successors.  This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, and such transferee or successor shall be required to
assume such obligations by contract (unless such assumption occurs by operation
of law).  Anything herein to the contrary notwithstanding, Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death or judicially determined
incompetence by giving the Company written notice thereof.  In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

14. Governing Law; Amendment.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware, without reference to principles of
conflict of laws.  This Agreement may not be amended or modified except by a
written agreement executed by Executive and the Company or their respective
successors and legal representatives.

15. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any

13

 




provision of this Agreement shall be held invalid or unenforceable in part, the
remaining portion of such provision, together with all other provisions of this
Agreement, shall remain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.

16. Tax Withholding.  Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

17. No Waiver.  Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.  Any provision of this Agreement may
be waived by the parties hereto; provided that any waiver by any person of any
provision of this Agreement shall be effective only if in writing and signed by
each party and such waiver must specifically refer to this Agreement and to the
terms or provisions being modified or waived.

18. No Mitigation.  In no event shall Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and, except as set forth
herein, such amounts shall not be subject to offset or otherwise reduced whether
or not Executive obtains other employment.  The Company’s obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company have against Executive for any reason; provided that the Company may
cease making the payments or providing the benefits, in each case, under Section
4 if Executive materially violates the provisions of Sections 5, 6 and 7 and, if
curable, does not cure such violation within fifteen (15) days after written
notice from the Company.

19. Section 409A.  This Agreement is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent.  To
the extent Executive would otherwise be entitled to any payment under this
Agreement, or any plan or arrangement of the Company or its Affiliates, that
constitutes a “deferral of compensation” subject to Section 409A and that if
paid during the six (6) months beginning on the Date of Termination of
Executive’s employment would be subject to the Section 409A additional tax
because Executive is a “specified employee” (within the meaning of Section 409A
and as determined by the Company), the payment will be paid to Executive on the
earlier of the six (6) month anniversary of Executive’s Date of Termination or
death.  To the extent Executive would otherwise be entitled to any benefit
(other than a payment) during the six (6) months beginning on termination of
Executive’s employment that would be subject to the Section 409A additional tax,
the benefit will be delayed and will begin being provided on the earlier of the
first day following the six (6) month anniversary of Executive’s Date of
Termination or death.  Any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided only upon a “separation from service” as
defined in Treasury Regulation § 1.409A-1(h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of Section
409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-

14

 




1(b)(4) (“Short-Term Deferrals”) and (b)(9) (“Separation Pay Plans,” including
the exception under subparagraph (iii)) and other applicable provisions of
Treasury Regulation § 1.409A-1 through A-6.  Notwithstanding anything to the
contrary in this Agreement or elsewhere, any payment or benefit under this
Agreement or otherwise that is exempt from Section 409A pursuant to Treasury
Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and
in-kind benefits) shall be paid or provided only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any expense reimbursement (including without limitation any reimbursement
of interest or penalties related to taxes) or the provision of any in-kind
benefit is determined to be subject to Section 409A (and not exempt pursuant to
the prior sentence or otherwise), the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit.

20. Headings.  The Section headings contained in this Agreement are for
convenience only and in no manner shall be construed as part of this Agreement.

21. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and shall supersede all prior
agreements, whether written or oral, with respect thereto.  In the event of any
inconsistency between the terms of this Agreement and the terms of any other
Company plan, policy, equity grant, arrangement or agreement with Executive, the
provisions most favorable to Executive shall govern.

22. Duration of Terms.  The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to give effect to such rights and obligations.

23. Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

24. Certain Change in Control Payments.  Notwithstanding any provision of this
Agreement to the contrary, if any payments or benefits Executive would receive
from the Company under this Agreement or otherwise in connection with the Change
in Control (the “Total Payments”) (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (b) but for this Section 24, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive
will be entitled to receive either (i) the full amount of the Total Payments or
(ii) a portion of the Total Payments having a value equal to $1 less than three
(3) times such individual’s “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by such employee

15

 




on an after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 24 shall be made in writing by the
accountant or tax counsel selected by the Executive.  If there is a reduction
pursuant to this Section 24 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 19 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first.  For “parachute
payments” with the same Parachute Payment Ratio and the same time of payment,
such “parachute payments” shall be reduced on a pro rata basis (but not below
zero) prior to reducing “parachute payments” with a lower Parachute Payment
Ratio.  For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction the numerator of which is the value of the applicable “parachute
payment” for purposes of Section 280G of the Code and the denominator of which
is the actual present value of such payment.

IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.

 

 

 

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kathy Aslin                                   

 

 

 

 

 

 

 

 

 

 

/s/ Laura Doerre                                      

Laura Doerre

 

 

 

 

 



16

 



 

Exhibit A

Agreement and General Release

Agreement and General Release (“Agreement”), by and between Laura Doerre
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).

1.In exchange for your waiver of claims against the Released Persons (as defined
below) and compliance with the other terms and conditions of this Agreement,
upon the effectiveness of this Agreement, the Company agrees to provide you with
the payments and benefits provided in Section 4 of your employment agreement
with the Company, dated as of February 21, 2020 (the “Employment Agreement”) in
accordance with the terms and conditions of the Employment Agreement.

2.(a)In consideration for the payments and benefits to be provided to you
pursuant to Section 1 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company and its subsidiaries, divisions, affiliates and related business
entities, successors and assigns, and any of its or their respective directors,
officers, fiduciaries, agents, trustees, administrators, employees and assigns
(in each case, in their capacity as such) (collectively the “Released Persons”)
from any and all claims, suits, demands, causes of action, covenants,
obligations, debts, costs, expenses, fees and liabilities of any kind whatsoever
in law or equity, by statute or otherwise, whether known or unknown, vested or
contingent, suspected or unsuspected and whether or not concealed or hidden
(collectively, the “Claims”), which you have had, now have, or may have against
any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.

(b)Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Released Persons from any and all such claims, whether
known or unknown, which you have had, now have, or may have against the Released
Persons arising out of your employment or termination thereof, including, but
not limited to:  (i) any claim under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974 (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Released Persons subject to the terms and conditions of such plan and applicable
law), the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act of 1988, or the Fair Labor Standards Act of 1938, in each case
as amended [update as appropriate]; (ii) any other claim whether based on
federal, state, or local law (statutory or decisional), rule, regulation or
ordinance, including, but not limited to, breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iii) any claim for attorneys’
fees, costs, disbursements and/or the like.



1

 




(c)Notwithstanding the foregoing, nothing in this Agreement shall be a waiver of
claims:  (1) that arise after the date on which you sign this Agreement,
including, without limitations, such claims related to any equity award held by
you; (2) for the payments or benefits required to be provided under Section 4 of
the Employment Agreement; (3) regarding rights of indemnification and receipt of
legal fees and expenses to which you are entitled under the Employment
Agreement, the Company’s or a subsidiary of the Company’s Certificate of
Incorporation or By-laws (or similar instrument), pursuant to any separate
writing between you and the Company or any subsidiary of the Company or pursuant
to applicable law; or (4) relating to any claims for accrued, vested benefits
under any employee benefit plan or retirement plan of the Released Persons
subject to the terms and conditions of such plan and applicable law (excluding
any severance or termination pay plan, program or arrangement, claims to which
are specifically waived hereunder.

(d)In signing this Agreement, you acknowledge that you intend that this
Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]

3.(a)This Agreement is not intended, and shall not be construed, as an admission
that any of the Released Persons has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against you.

(b)Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

(c)You represent and warrant that you have not assigned or transferred to any
person or entity any of my rights which are or could be covered by this
Agreement, including but not limited to the waivers and releases contained in
this Agreement.

4.This Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors and assigns.

5.This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed entirely
within such State.

6.You acknowledge that you:  (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least [twenty-one (21)]
[forty-five (45)] days the terms of this Agreement; (c) are hereby advised by
the Company in writing to consult with an attorney of your choice in connection
with this Agreement; (d) fully understand the significance of all of the terms
and conditions of this Agreement and have discussed them with your independent
legal counsel, or have had a reasonable opportunity to do so; (e) have had
answered to your satisfaction by your independent legal counsel any questions
you have asked with regard

2

 




to the meaning and significance of any of the provisions of this Agreement; and
(f) are signing this Agreement voluntarily and of your own free will and agree
to abide by all the terms and conditions contained herein.

7.You understand that you will have at least [twenty-one (21)] [forty-five (45)]
days from the date of receipt of this Agreement to consider the terms and
conditions of this Agreement.  You may accept this Agreement by signing it and
returning it to the Company’s General Counsel at the address specified pursuant
to Section 12 of the Employment Agreement on or before __________.  After
executing this Agreement, you shall have seven (7) days (the “Revocation
Period”) to revoke this Agreement by indicating your desire to do so in writing
delivered to the General Counsel at the address above by no later than 5:00 p.m.
on the seventh (7th) day after the date you sign this Agreement.  The effective
date of this Agreement shall be the eighth (8th) day after you sign the
Agreement (the “Agreement Effective Date”).  If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day.  In the event you do not
accept this Agreement as set forth above, or in the event you revoke this
Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.

8.Any dispute regarding this Agreement shall be subject to Delaware law without
reference to its choice of law provisions.  You agree to reimburse the Company
for out-of-pocket costs and expense reasonably incurred by in connection with
enforcing this Agreement (including attorney’s fees) with respect to each claim
on which the Company substantially prevails.

 

 

 

  

EXECUTIVE

 

 

 

Laura Doerre

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 



3

 



ATTACHMENT A

                                                                                                         

RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM INCENTIVE PLAN

 

*  *  *  *  *

Participant:Laura Doerre

Grant Date:March 9, 2020

Number of Restricted Stock Units Granted:    [$600,000 value determined by
dividing $600,000 by the closing price of the Company common stock on March 9,
2020 (and to the extent such quotient is not a whole number, rounding the number
up to the next whole number)]

*  *  *  *  *

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

2. Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Each RSU corresponds to one share of Company Stock.  Except as otherwise
provided by the Plan, the

1

 




Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Company
Stock underlying the RSUs, except as otherwise specifically provided for in the
Plan or this Agreement.  By accepting this Award, the Participant (i) agrees
that the Company and its Affiliates have fully discharged any and all
obligations or commitments to grant equity awards to the Participant pursuant to
Section 3(c)(i) of the Participant’s employment agreement dated as of February
21, 2020 and (ii) waives, discharges and releases any claims the Participant may
have to any equity award pursuant to Section 3(c )(i) of the Participant’s
employment agreement dated as of February 21, 2020.

3. Vesting and Distribution.

(a) Vesting.  Subject to the provisions of Sections 3(b), 3(c) and 3(d) hereof,
or the applicable provisions of Section 4 of the Participant’s employment
agreement with the Company, the RSUs shall vest on the second anniversary of the
Grant Date, provided that the Participant has not incurred a termination of
employment with the Company and its Subsidiaries (a “Termination”) prior to each
such vesting date.  There shall be no proportionate or partial vesting in the
periods prior to such vesting date.   Subject to the provisions of Sections
3(b), 3(c) and 3(d) hereof, all vesting shall occur only on the applicable
vesting date, subject to the Participant’s continued service with the Company or
any of its Subsidiaries on such applicable vesting date. 

(b) Termination of Employment without Cause or for Good Reason.  In the event
the Participant’s employment with the Company and its Subsidiaries is terminated
by the Company without Cause or by the Participant for Good Reason, then the
unvested RSUs that would have vested in the twelve (12) month period following
the date of such termination shall vest upon the date of such termination.

(c) Termination due to Death or Disability.  The RSUs shall become fully vested
upon the Participant’s termination of employment with the Company and its
Subsidiaries due to the Participant’s death or upon the Participant becoming
Disabled.

(d)Change in Control.  The RSUs shall become fully vested upon the Participant’s
termination of employment with the Company and its Subsidiaries by the Company
without Cause or by the Participant for Good Reason, in each case, within the
twelve (12) month period following a Change in Control.

(e)Forfeiture.  Subject to Sections 3(b), 3(c) and 3(d) hereof, all unvested
RSUs shall be immediately forfeited upon the Participant’s termination of
employment for any reason.

4. Delivery of Shares.

(a) General.  Subject to the provisions of Sections 4(b) and 4(c) hereof, within
thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of shares of Company Stock that correspond to the number of
RSUs that have become vested on the applicable vesting date.



2

 




(b) Blackout Periods.  If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

(c) Deferrals.  If permitted by the Company, the Participant may elect, subject
to the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Company Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code.  Upon the vesting of RSUs that have been so deferred, the applicable
number of Deferred Shares shall be credited to a bookkeeping account established
on the Participant’s behalf (the “Account”).  Subject to Section 5 hereof, the
number of shares of Company Stock equal to the number of Deferred Shares
credited to the Participant’s Account shall be distributed to the Participant in
accordance with the terms and conditions of the Plan and the other applicable
written plans or procedures of the Company, consistent with the requirements of
Section 409A of the Code.

5. Dividends; Rights as Stockholder.  Cash dividends on shares of Company Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Company Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Company Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof.  Stock
dividends on shares of Company Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Company Stock at the same time that the shares of Company Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions
hereof.  Except as otherwise provided herein, the Participant shall have no
rights as a stockholder with respect to any shares of Company Stock covered by
any RSU unless and until the Participant has become the holder of record of such
shares.

6. Non-Transferability.  No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Company Stock issuable hereunder.

7. Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.



3

 




8. Withholding of Tax.  As a condition to receiving the shares of Company Stock
hereunder, the Participant must remit to the Company an amount sufficient to
satisfy any federal, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to be withheld or remitted to comply
with the Code and/or any other applicable law, rule or regulation with respect
to the RSUs and, if the Participant fails to do so, the Company may refuse to
issue or transfer any shares of Company Stock otherwise required to be issued
pursuant to this Agreement.

9. Legend.  The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Company Stock issued pursuant to this Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Company Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 9.

10. Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant hereby acknowledges, represents and warrants
that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Company Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Company Stock and the
Company is under no obligation to register such shares of Company Stock (or to
file a “re-offer prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Company Stock of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the shares of Company Stock issuable hereunder may be
made only in limited amounts in accordance with the terms and conditions of Rule
144 or any exemption therefrom.

11. Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant.  The Company shall give
written notice to the

4

 




Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.

12. Notices.  Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Executive Officer of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

13. No Right to Employment.  Any questions as to whether and when there has been
a termination of employment and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

14. Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

15. Compliance with Laws.  The grant of RSUs and the issuance of shares of
Company Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto.  The Company shall
not be obligated to issue the RSUs or any shares of Company Stock pursuant to
this Agreement if any such issuance would violate any such requirements.  As a
condition to the settlement of the RSUs, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.

16. Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

17. Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

18. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

19. Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may

5

 




request in order to carry out the intent and accomplish the purposes of this
Agreement and the Plan and the consummation of the transactions contemplated
thereunder.

20. Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21. Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

22. Definitions.  For purposes of this Agreement, the following terms shall have
the meaning set forth in the Participant’s employment agreement with the Company
dated February 21, 2020, “Cause”, “Good Reason” and “Change in Control”.   

*  *  *  *  *

 



6

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SIX FLAGS ENTERTAINMENT CORPORATION

By:                                                                             

Name:                                                                          

Title:  
                                                                          

 

PARTICIPANT

                                                                           

Name:Laura Doerre

 

7

 

